Title: To James Madison from Thomas Newton, Jr., 12 September 1803
From: Newton, Thomas
To: Madison, James


Dr Sir
Suffolk Septer 12. 1803
I now do myself the pleasure to acknowledge the receipt of yr favor. I will endeavor to procure the best Cyder. My father says he has no more wine of the same batch of which you had some, but requests me to inform you that he has Brazil wine in hdds of an excellent quality such he can recommend. Should you wish to have a hdd: please to inform me and give directions when it is to sent [sic] & to whom. I am Sorry to say that the British Ships of War Continue to impress our Seamen. I forbear to mention any thing relative to this Subject—as I shall soon have the pleasure of seeing you in Washington. Our Town continues healthy as yet—to morrow I shall return home. I remain with sentiments of estee⟨m⟩ & regard Yr. obt Sert
Tho: Newton Jr
 

   
   RC (DLC). Docketed by JM.



   
   JM to Newton, 5 Aug. 1803.


